Draft Environment and Social Impact Assessment

Project Number: 55205-001
29 April 2022

Lao PDR: Monsoon Wind Power Project
Part 6: Main Report

Prepared by Impact Energy Asia Development Limited (IEAD) for the Asian Development Bank.

This draft environment and social impact assessment is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “terms of use” section
of ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
The business of sustainability

Monsoon Wind Power
Project, Sekong and
Attapeu Provinces, Lao
PDR

Environmental and Social Impact
Assessment

29 April 2022

Project No.: 0598121
Document details

Document title

Monsoon Wind Power Project, Sekong and Attapeu Provinces, Lao PDR

Document subtitle

Environmental and Social Impact Assessment

Project No. 0598121

Date 29 April 2022

Version 2.0

Author Aurora Finiguerra, Cheryl Ng, Elaine Wong, Hoa Tran, Jacopo Ventura, Mingkwan
Naewjampa, Shubhankar Khare, Tirapon Premchitt, Winee Tammaruk

Client Name Impact Energy Asia Development Limited (IEAD)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
1 4A As above | Kamonthip Ma-Oon, Kamonthip 18-02-22 Draft to
Sabrina Genter, Les Ma-Oon IEAD
Hatton, George
Chatzigiannidis,
Simone Poli, Aniket
Jalgaonkar
1 1.2 As above | As above Kamonthip 25-02-22 Draft to
Ma-Oon IEAD
1 1.3 As above | As above Kamonthip 23-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 30-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 21-04-22 Draft to
Ma-Oon IEAD and
ADB
2 21 As above | As above Kamonthip 29-04-22 Final ESIA
Ma-Oon Report

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.18: Photomontage for VSR6 (2)

Coordinate system
VSR6 (2 of 2)

WGS84-UTM 48N

as

X 738363 Y 1700377 Ban Dakdor

VSR view direction: 237°

WTG nearest 5.3km

WTG farther 21.9 km

WTGs in the field of view (FoV) 80

WTGs visible only considering terrain surface
=> attipheight 8
=> athubheight 4

The view is taken in the local community of Ban Dakdor
surrounded by hills and forest. Sensitivity is Medium.

Wireframe

Due to the topography and the distance, from this point not all
wind turbine are visible and they are only exposed from the
upper portion of the rotor. It is considered that magnitude as

Small.

Sensitivity Magnitude

Medium Small

Environmental and Social Impact Assessment — Landscape and Visual Component 9
ERM

29 April 2022

Page 308

wwnw.erm.com

Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Figure 8.19: Photomontage for VSR7

Current

. Coordinate system

VSR7

X 743524 Y 1710931 Dakchueng

WGS84-UTM 48N

Photomontage

@) VSR view direction: 246°

+ WTG nearest 1.5 km
WTG farther 33.5 km
WTGs in the field of view (FoV) 139
WTGs visible only considering terrain surface
=> attip height 40
. = athub height 29
Wireframe

The view is taken from the urban area of Dakchueng with store
and shops. Sensitivity is High.

The turbines are visible visible at a short distance. It is
~ ft ne > ae oh considered that magnitude as Medium

Sensitivity Magnitude

Medium Medium

Environmental and Social Impact Assessment — Landscape and Visual Component i)
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 309
MONSOON WIND POW!
PROVINCES, LAO PDR

ER PROJECT, SEKONG AND ATTAPEU

Environmental and Social Impact Assessment

Figure 8.20: Photomontage for VSR8

Coordinate system
VSR8

WGS84-UTM 48N

X 722913 Y 1676582 Ban Chalernxay

Cs

AV SRE)
VSR view direction: 15°

WTG nearest 6.8 km

WTG farther 39.5 km

WTGs in the field of view (FoV) 148

WTGs visible only considering terrain surface
=> attipheight 9
=> athubheight 5

Wireframe

The view is taken along aroad near the village of Ban Chalernxay
in the Xanxay's district. Sensitivity is Medium.

Due to the topography and the distance, from this point not all
wind turbine are visible and they are only exposed from the
upper portion of the rotor. It is considered that magnitude as
Small.

Sensitivity Magnitude

Medium Small

Environmental and Social Impact Assessment — Landscape and Visual Component w
ERM

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022

Page 310
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Figure 8.21: Photomontage for VSR9 (1)

Current Coordinate system

VSR9 (1 of 2)

t WGS84-UTM 48N

X 738830 Y 1687061 a es

VSR view direction: 355°

WTG nearest 6.2 km

WTG farther 30.4 km

WTGs in the field of view (FoV) 103

WTGs visible only considering terrain surface
=> attipheight 26

=> athubheight 11
Wireframe
The view is taken from in the local community of Ban
Maithavone near a farm. Sensitivity is Medium.

Due to the topography and the distance, from this point not all
wind turbine are visible and they are only exposed from the
upper portion of the rotor. It is considered that magnitude as
Small.

Sensitivity Magnitude

Medium Small

Environmental and Social Impact Assessment — Landscape and Visual Component Ne)
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 311
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.22: Photomontage for VSR9 (2)

Current —_ Coordinate system
VSR9 (2 of 2)

° WGS84-UTM 48N

X 738830 Y 1687061 Ban Maithavone

Photomontage ——_

VSR view direction: 268°

WTG nearest 11.1km

WTG farther 23.6 km

WTGs in the field of view (FoV) 46

WTGs visible only considering terrain surface
=> at tip height 0
= at hub height 0

Wireframe

The view is taken from the local community of Ban Maithavone
near a farm. Sensitivity is Medium.

Due to the topography and the distance, from this point not all
wind turbine are visible and they are only exposed from the
upper portion of the rotor. It is considered that magnitude as
Small.

Sensitivity Magnitude

Medium Small

Environmental and Social Impact Assessment — Landscape and Visual Component 1)
ERM

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 312
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.23: Photomontage for VSR11

Coordinate system
VSR11

WGS84-UTM 48N
X 754164 Y 1719633 Boundary Laos/Vietnans

Photomontage

Y) VSR view direction: 230°

+ WTG nearest 15.3 km
WTG farther 46.9 km
WTGs in the field of view (FoV) 148
WTGs visible only considering terrain surface
=> attipheight 77
= at hub height 57

Wireframe

The view is taken along a road near the National boundary
between Laos and Vietnam. Sensitivity is Low.

Due to the topography and the distance, from this point not all
wind turbine are visible and they are only exposed from the
upper portion of the rotor. It is considered that magnitude as
Small.

Sensitivity Magnitude

Low Small

Environmental and Social Impact Assessment - Landscape and Visual Component i)
ERM

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

wwnw.erm.com

Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022

Page 313
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.24: Photomontage for VSR12

Current a he aes a. . Coordinate system
a ~~ VSR12
ae i, a WGS84-UTM 48N

aie

X 747981 Y 1677805 Ban Saoksavang

Photomontage

Y) VSR view direction: 323°

+ WTG nearest 19.2 km
WTG farther 46.2 km
WTGs in the field of view (FoV) 148
WTGs visible only considering terrain surface
=> attipheight 0
=> at hub height 0

Wireframe

The view is taken in the settlement of Ban Souksavang along a
road. Sensitivity is Medium.

The change from this point of view is unnoticeable, not a turbine
is visible. It is considered that magnitude as Negligible.

Sensitivity Magnitude Significance

Medium Negligible Negligible

Environmental and Social Impact Assessment - Landscape and Visual Component KS
ERM

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022

Page 314
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.25: Photomontage for VSR13 (1)

Coordinate system VSR13 (a ee 3)

WGS84-UTM 48N

X 723589 Y 1689411 along a road

VSR view direction: 10°

WTG nearest 1.7 km

WTG farther 28.0 km

WTGs in the field of view (FoV) 120

WTGs visible only considering terrain surface
=> attip height 72
= at hub height 39

Wireframe

The view is taken along a road near a old farm. Sensitivity is Low.

Due to the topography and the distance, from this point not all

| wind turbine are visible. It is considered that magnitude as
4 Medium.
Sensitivity Magnitude
low Medium

Environmental and Social Impact Assessment — Landscape and Visual Component \ )
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 315
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.26: Photomontage for VSR13 (2)

Current Coordinate system
VSR13 (2 of 3)

WGS84-UTM 48N

X 723589 Y 1689411 along atpad

Photomontage

® VSR view direction: 100°

+ WTG nearest 1.5 km
WTG farther 22.7 km
WTGs in the field of view (FoV) 30
WTGs visible only considering terrain surface
=> attipheight 24
=> athubheight 21

Wireframe

The view is taken along a road near a old farm. Sensitivity is Low.

Due to the topography and the distance, from this point not all

) wind turbine are visible. It is considered that magnitude as
: Medium.

Sensitivity Magnitude

Low Medium

Environmental and Social Impact Assessment — Landscape and Visual Component a)
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 316
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.27: Photomontage for VSR13 (3)

Current Coordinate system
VSR13 (3 of 3)

WGS84-UTM 48N

X 723589 Y 1689411 along aitoad

Photomontage

() VSR view direction: 190°

+ WTG nearest 3.8km
WTG farther 6.5 km
WTGs in the field of view (FoV) 9
WTGs visible only considering terrain surface
=> at tip height 0
= at hub height 0

The view is taken along a road near a old farm. Sensitivity is Low.

Due to the topography and the distance, from this point not all
wind turbine are visible. It is considered that magnitude as

Medium.
Sensitivity Magnitude Significance
Low Medium Minor

Environmental and Social Impact Assessment — Landscape and Visual Component wy
ERM

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

wwnw.erm.com

Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 317
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.28: Photomontage for VSR15

Current Coordinate system
VSR15

WGS84-UTM 48N
Sekamarn 3 Hydropower

X 753565 Y 1706637

Photomontage

VSR view direction: 253°

WTG nearest 11.8km

WTG farther 37.0km

WTGs in the field of view (FoV) 148

WTGs visible only considering terrain surface
=> attip height 0
=> at hub height 0

Wireframe

The view is taken from the reservoir of the Sekamarn 3
Hydropower. Sensitivity is Low.

The change from this point of view is unnoticeable, not a turbine
is visible. It is considered that magnitude as Negligible.

Sensitivity Magnitude Significance

Medium Negligible Negligible

Environmental and Social Impact Assessment — Landscape and Visual Component ww
ERM

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 318
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.29: Photomontage for VSR16

Coordinate system

VSR16

Ban Chavik - Nalaiy

WGS84-UTM 48N

X 695340 Y 1703968

) VSR view direction: 96°

+ WTG nearest 23.4km
WTG farther 47.9 km
WTGs in the field of view (FoV) 148
WTGs visible only considering terrain surface
=> at tip height 0
= at hub height 0

Wireframe
The view is taken near a river in a place where local people
enjoyed after work. Sensitivity is Medium.
The change from this point of view is unnoticeable, not a turbine
is visible. It is considered that magnitude as Negligible.
Sensitivity Magnitude Significance
Medium Negligible Negligible
Environmental and Social Impact Assessment — Landscape and Visual Component wy
ERM
www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 319
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.30: Photomontage for VSR17 (1)

Current Coordinate system
VSR17 (1 of 3)
WGS84-UTM 48N

X 718596 Y 1698390 School

Photomontage

'@) VSR view direction: 27°

+ WTG nearest 11.5km
WTG farther 26.3 km
WTGs in the field of view (FoV) 5S
WTGs visible only considering terrain surface
=> attipheight 48
=> athubheight 42

The view is taken from the school of the Daktiem's village.
Sensitivity is Medium.

The turbines are visible visible at a short distance affecting part
of the view. It is considered that magnitude as Medium-Large

et ee — =

Sensitivity Magnitude

Medium Medium-Large

Environmental and Social Impact Assessment — Landscape and Visual Component \ p]
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022

Page 320
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Figure 8.31: Photomontage for VSR17 (2)

Coordinate system

VSR17 (2 of 3)

X 718596 Y 1698390 See

WGS84-UTM 48N

() VSR view direction: 117°

+ WTG nearest 2.8km
WTG farther 24.6 km
WTGs in the field of view (FoV) 98
WTGs visible only considering terrain surface
=> attipheight 98
=> athubheight 98

The view is taken from the school of the Daktiem's village.
Sensitivity is Medium.

The turbines are visible visible at a short distance affecting part
of the view. It is considered that magnitude as Medium-Large

Sensitivity Magnitude

Medium Medium-Large

Environmental and Social Impact Assessment — Landscape and Visual Component S 5
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 321
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Figure 8.32: Photomontage for VSR17 (3)

Current Coordinate system

VSR17 (3 of 3)

X 718596 Y 1698390 Setkooe

WGS84-UTM 48N

VSR view direction: 228°

WTG nearest 0.5 km

WTG farther 0.9 km

WTGs in the field of view (FoV) 3

WTGs visible only considering terrain surface
=> attipheight 3

=> athubheight 3
Wireframe ie

The view is taken from the school of the Daktiem's village.
Sensitivity is Medium.

The turbines are visible visible at a short distance affecting part

= of the view. It is considered that magnitude as Medium-Large
Sensitivity Magnitude
Medium Medium-Large

Environmental and Social Impact Assessment — Landscape and Visual Component us
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 322
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

Figure 8.33: Photomontage for VSR18

Coordinate system

VSR18

WGS84-UTM 48N
X 725898 Y 1682732

%) VSR view direction: 350°

+ WTG nearest 0.8 km
WTG farther 33.5 km
WTGs in the field of view (FoV) 131
WTGs visible only considering terrain surface
=> at tipheight 5

= athubheight 4
Wireframe
The view is taken along a road near a village. Sensitivity is
Medium.
The turbines are visible visible at a short distance affecting part
) ey? of the view. It is considered that magnitude as Medium-Large
“Nh
Sensitivity Magnitude
Medium Medium-Large
Environmental and Social Impact Assessment - Landscape and Visual Component Ne)
ERM
www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022 Page 323
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT AS:
PROVINCES, LAO PDR

Environmental and Social Impact Assessment

Figure 8.34: Photomontage for VSR19 (1)

Coordinate system

VSR19 (1 of 3)

X 728863 Y 1699044 Dakyen

WGS84-UTM 48N

Y) VSR view direction: 10°

+ WTG nearest 1.2 km

WTG farther 18.2 km

WTGs in the field of view (FoV) 54

WTGs visible only considering terrain surface

=> attipheight 4

. => athubheight 2
Wireframe
The view is taken in the settlement of Dakyen. Sensitivity is
Medium.

The turbines are visible visible at a short distance. It is
considered that magnitude as Medium

Sensitivity Magnitude Significance

Medium Medium Moderate

Environmental and Social Impact Assessment — Landscape and Visual Component kes
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 324
MONSOON WIND POW!
PROVINCES, LAO PDR

ER PROJECT, SEKONG AND ATTAPEU

Environmental and Social Impact Assessment

Figure 8.35: Photomontage for VSR19 (2)

Coordinate system VSR19 (2 of 3)

WGS84-UTM 48N

X 728863 Y 1699044 Dakyen

WTG nearest 1.3 km

WTG farther 14.4 km

WTGs in the field of view (FoV) 46

WTGs visible only considering terrain surface
=> attipheight 26
=> at hub height 22

Wireframe

The view is taken in the settlement of Dakyen. Sensitivity is
Medium.

The turbines are visible visible at a short distance. It is

Se considered that magnitude as Medium
Y - ih, T < .

Sensitivity Magnitude

Medium Medium

Environmental and Social Impact Assessment — Landscape and Visual Component ww
ERM

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

www.erm.com — Version: 2

0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD)

29 April 2022

Page 325
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

Figure 8.36: Photomontage for VSR19 (3)

w Coordinate system VS R19 (3 0f 3)

WGS84-UTM 48N

X 728863 Y 1699044 Dakyen

VSR view direction: 190°

WTG nearest 0.5 km

WTG farther 15.8 km

WTGs in the field of view (FoV) 33

WTGs visible only considering terrain surface
=> attipheight 20
= athubheight 12

Wireframe

The view is taken in the settlement of Dakyen. Sensitivity is
Medium.

The turbines are visible visible at a short distance. It is
considered that magnitude as Medium

Sensitivity Magnitude
Medium Medium

Environmental and Social Impact Assessment — Landscape and Visual Component ws
ERM

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 326
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

8.3.7.3 Additional Mitigation, Management, and Monitoring Measures

Recommended Mitigation Measures — Landscape Value

In order to mitigate the landscape impacts, there are different actions that should be considered,
especially during the construction phase, such as:

= Demarcate construction boundaries and minimize areas of surface disturbance;

= Where possible, locate laydown areas and construction camps in areas that are already disturbed
or cleared of vegetation;

= For the construction site maintenance, conduct good housekeeping on site to avoid litter and
minimize waste;

= Use existing tracks/roads for access, where possible; and

= Within the environmental management system, prepare a restoration management plan including
replanting indigenous species, and landscaping and rehabilitating construction yards.

Recommended Mitigation Measures — Visual

The following identifies mitigation measures to be applied for visual impacts, including:

= Where possible, locate laydown areas and construction camps in areas that are already disturbed
or cleared of vegetation;

= For the construction site maintenance, conduct good housekeeping on site to avoid litter and
minimize waste;

= = Minimize night lighting while guaranteeing the minimum safety level;
= Use of materials that will minimize light reflection should be used for all Project components;
= Bright patterns and obvious logos should be avoided on WTG;

= The replacement of wind turbines with visually different wind turbines can result in visual clutter,
therefore wind turbines with the same or a visually similar model should be used for
replacements; and

= Existing vegetation should be retained to the greatest extent possible. Vegetation should be
retained along roads, and other Project infrastructure.
8.3.7.4 Residual Impact Significance

With the implementation of both the embedded control as well as the suggested additional mitigation
measures, residual impact significance during construction and operation are expected to be
moderate for landscape and negligible to moderate for visual, depending on the receptor (as
provided in Table 8.37 and Table 8.38 respectively).

Table 8.37: Landscape Value Impacts (Construction and Operation Phase)

Significance of Impact

Impact Landscape value impacts during construction and operation.

Impact Nature Negative Positive Neutral
Potential impacts to landscape value would be considered to be negative

Impact Type Direct Indirect Induced

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 327
MONSOON WIND POWER PROJECT, SEKONG AND ATTAPEU
PROVINCES, LAO PDR
Environmental and Social Impact Assessment

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

Significance of Impact

Impacts to landscape value would be direct impacts site preparation and clearance and
presence of WTGs and transmission lines

Impact

Temporary Short-term Long-term Permanent

Duration

The construction phase of the Project is expected to be completed in 30 months, which
would be considered long-term. Operational impacts are permanent.

Impact Extent

Local Regional International

The impact will only be localized within the Area of Influence of the Project.

Impact Scale Impact scale is considered localized and small.
Frequency Impacts could occur during the construction and operation phase.
Impact Positive Negligible Small Medium Large
Magnitude Based on the characteristic above, the impact is likely to be medium.
Receptor Low Medium High
Sensitivity .
The value of the landscape is considered to be Medium.

Impact Negligible Minor

ignifi
Significance The medium sensitivity and magnitude are assessed as moderate.
Residual
Impact Positive Negligible Small Medium
Magnitude
Residual Negligible Minor Major

Upon considering the mitigation measure, the residual impact is assessed to be Moderate.

Table

8.38: Visual Impacts (Construction and Operation Phase)

Significance of Impact

Impact

Impact Nature

Visual impacts during construction and operation.

Negative Positive Neutral

Potential impacts to visual would be considered to be negative

Impact Type Direct Indirect Induced
Impacts to visual would be direct impacts site preparation and clearance and presence of
WTGs and transmission lines
Impact Temporary Short-term Long-term Permanent
Duration

Impact Extent

The construction phase of the Project is expected to be completed in 30 months, which
would be considered long-term. Operational impacts are permanent.

Local

Regional International

The impact will only be localized within the Area of Influence of the Project.

Impact Scale Impact scale is considered localized and small.

Frequency Impacts could occur during the construction and operation phase.

Impact Positive Negligible Small Medium Large

Magnitude . r F "
Based on the characteristic above, the impact is likely to be negligible to Large depending
on the receptor
Low | Medium High

www.erm.com Version: 2.0 Project No.: 0598121 Glient: Impact Energy Asia Development Limited (IEAD) 29 April 2022 Page 328
